726 S.E.2d 176 (2012)
Lance Adam GOLDMAN
v.
Reuben F. YOUNG.
No. 148P10-4.
Supreme Court of North Carolina.
June 8, 2012.
Lance Adam Goldman, for Goldman, Lance Adam.
Kathleen N. Bolton, Assistant Attorney General, for State of N.C.

ORDER
Upon consideration of the application filed by Plaintiff on the 8th of June 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Dare County:
"Denied by order of the Court in conference, this the 8th of June 2012."